708 N.W.2d 387 (2006)
474 Mich. 1018
AMERISURE INSURANCE COMPANIES, and Auto-Owners Insurance Company, Petitioners-Appellants,
v.
MICHIGAN BASIC PROPERTY INSURANCE ASSOCIATION, Respondent-Appellee.
Docket No. 128937, COA No. 251304.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the May 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.